DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 8-11 and 15-17 are pending and allowed.

Reasons for Allowance
In view of amended claims, applicant response and further search, claims 1-4, 8-11 and 15-17 are allowable over prior art since the prior art/s taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious of limitations in each of independent claims 1, 8 and 15. 
Specifically in (claims 1, 8 and 15), the prior art on record does not explicitly disclose “a transaction-data for a transaction that occurs in a particular time-interval; at runtime, comparing, by the one or more processors, a set of parameters from the transaction-data with a performance profile associated specifically with the particular time- interval, the performance profile for the particular time-interval is generated using machine learning based on one or more machine learning parameters, a performance profile of same time- interval as the particular time-interval from a prior day, and a 
As dependent claims 2-4, 9-11 and 16-17 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/3/2022